DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 9-18 and 20  are rejected under 35 U.S.C. 103 as being unpatentable over Ho et al. (US 2021/0266965, hereinafter Ho) in view of Ko et al. (US 2019/0313466, hereinafter Ko).
Regarding claim 1, Ho teaches a method, comprising: 
{receiving a trigger frame from an access point (AP) by a station (STA) affiliated with a multi-link device (MLD) that belongs to a non-simultaneous-transmission-and-reception (NSTR) link pair; 
determining whether the STA is in a blindness condition responsive to receiving the trigger frame}; and 
responsive to determining that the STA is in the blindness condition ([0065] - the STA 200, the processor 202 or the memory 208, the modem 204, or the radio 206 may be configured to transmit data on a first link of a STR STA configured to communicate using multiple links... [0023] - due to self-interference of a transmission from the STA on the first link... In this case, the non-STR STA may be “deaf” on the second link during the period of transmission on the first link as), transmitting a trigger-based (TB) physical-layer protocol data unit (PPDU) under the blindness condition with at least one restriction ([0066] - the process 500 includes decreasing an ED threshold level on a second link from a first ED threshold level to a second ED threshold level after transmitting the data on the first link. [0067] - the STA 200, the processor 202 or the memory 208, the modem 204, or the radio 206 may be configured to trigger a CCA countdown timer associated with the second link. [0068] - the STA 200, the processor 202 or the memory 208, the modem 204, or the radio 206 may be configured to transmit data on the second link).
Ho fail to teach receiving a trigger frame from an access point (AP) by a station (STA) affiliated with a multi-link device (MLD) that belongs to a non-simultaneous-transmission-and-reception (NSTR) link pair; determining whether the STA is in a blindness condition responsive to receiving the trigger frame 
Ko teaches receiving a trigger frame from an access point (AP) by a station (STA) affiliated with a multi-link device (MLD) that belongs to a non-simultaneous-transmission-and-reception (NSTR) link pair; determining whether the STA is in a blindness condition responsive to receiving the trigger frame ([0112] -  communication terminal may receive the trigger frame … the wireless communication terminal may determine whether the selected RU is idle, and may transmit a pending frame for a base wireless communication terminal to the base wireless communication terminal through the selected RU when the selected RU is idle.… When it is determined that the RU selected by the wireless communication terminal is busy, the wireless communication terminal may maintain the OBO counter as 0 without transmitting a pending frame to the base wireless communication. “Blindness condition” is interpreted as a condition where another transmission that takes place preventing a device from transmitting its own data. Note: Ho teaches NSTR STA, e.g. abstract)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features as taught by Ko in Ho to provide “a technology capable of efficiently using bandwidths”.
Regarding claim 2, Ho in view of Ko teaches claim 1 and Ho further teaches wherein the transmitting of the TB PPDU under the blindness condition with the at least one restriction comprises: performing an energy detection (ED)-based clear channel assessment (CCA) with a ED threshold designated for the blindness condition during a short interframe space (SIFS) interval between the trigger frame and the TB PPDU; and transmitting the TB PPDU on a link responsive to a result of the ED-based CCA with the designated ED threshold indicating a channel on the link being idle ([0066] - the process 500 includes decreasing an ED threshold level on a second link from a first ED threshold level to a second ED threshold level after transmitting the data on the first link. For example, in an aspect, the STA 200, the processor 202 or the memory 208, the modem 204, or the radio 206 may be configured to decrease an ED threshold level on a second link from a first ED threshold level to a second ED threshold level after transmitting the data on the first link, as described with reference to FIGS. 1-4B. In another example, the STA 304 may, via application processor 335, decrease the ED threshold level after transmitting data on the first link using antennas 325. [0067] - At block 526, the process 500 includes triggering a CCA countdown timer associated with the second link. For example, in an aspect, the STA 200, the processor 202 or the memory 208, the modem 204, or the radio 206 may be configured to trigger a CCA countdown timer associated with the second link, as described with reference to FIGS. 1-4B. In another example, the STA 304 may, via application processor 335, initiate the CCA countdown timer associated with the second link. Ho teaches CCA process including CCA countdown and ED threshold. The examiner submits that Clear Channel Assessment (CCA) process is well known in the art for detecting energy level of a channel to be bellow the threshold before a transmission to reduce chances of collision.)
Regarding claim 3, Ho in view of Ko teaches claim 2 and further teaches wherein the designated ED threshold is in a range of −82 dBm to −62 dBm or at a fixed value within the range under the blindness condition ([0047]).
Regarding claim 9, Ho in view of Ko teaches claim 2 and further teaches  wherein the determining of whether the STA is in the blindness condition comprises determining the STA affiliated with the MLD that belongs to a NSTR link pair is in the blindness condition, wherein the STA has lost medium synchronization when another STA, which is affiliated with the same MLD and belongs to the NSTR link pair, transmits a PPDU ([0023] - self-interference of a transmission from the STA on the first link, the non-STR STA may not be able to initiate or continue the countdown on the second link either, which may be referred to as a clear channel assessment (CCA) blocked state. In this case, the non-STR STA may be “deaf” on the second link during the period of transmission on the first link as the non-STR STA may be unable to perform communications including the countdown for transmissions), and wherein, after an end of transmission of the PPDU, the STA starts a medium synchronization delay timer and is in the blindness condition until the medium synchronization delay timer is zero by either counting down to zero or resetting to zero when obtaining a valid transmission opportunity (TXOP) duration information to update a network allocation vector (NAV) from a received PPDU, whichever happens first ([0023] - The non-STR STA also may miss any preamble or the whole frame of another transmission on the second link, in which case the non-STR STA may not have been able to set its network allocation vector (NAV) properly. As such, when the transmission is finished on the first link, it may be desirable to configure non-STR STA operations on the second link after the “deaf” period so that it can be synchronized again to the second link in terms of the proper NAV settings on the second link. [0024] - the described techniques can be used to start a medium synchronization delay timer on a second link of the non-STR STA after transmission on a first link has completed.).
Regarding claim 10, Ho in view of Ko teaches claim 2 and further teaches  {receiving a control frame from the AP; determining whether the STA is in the blindness condition responsive to receiving the control frame}; and responsive to determining that the STA is in the blindness condition ([0065] - the STA 200, the processor 202 or the memory 208, the modem 204, or the radio 206 may be configured to transmit data on a first link of a STR STA configured to communicate using multiple links... [0023] - due to self-interference of a transmission from the STA on the first link... In this case, the non-STR STA may be “deaf” on the second link during the period of transmission on the first link as), transmitting a control response frame under the blindness condition with at least one other restriction. ([0066] - the process 500 includes decreasing an ED threshold level on a second link from a first ED threshold level to a second ED threshold level after transmitting the data on the first link. [0067] - the STA 200, the processor 202 or the memory 208, the modem 204, or the radio 206 may be configured to trigger a CCA countdown timer associated with the second link. [0068] - the STA 200, the processor 202 or the memory 208, the modem 204, or the radio 206 may be configured to transmit data on the second link).
Ho fail to teach receiving a control frame from the AP; determining whether the STA is in the blindness condition responsive to receiving the control frame
Ko teaches receiving a control frame from the AP; determining whether the STA is in the blindness condition responsive to receiving the control frame ([0112] -  communication terminal may receive the trigger frame … the wireless communication terminal may determine whether the selected RU is idle, and may transmit a pending frame for a base wireless communication terminal to the base wireless communication terminal through the selected RU when the selected RU is idle.… When it is determined that the RU selected by the wireless communication terminal is busy, the wireless communication terminal may maintain the OBO counter as 0 without transmitting a pending frame to the base wireless communication. “Blindness condition” is interpreted as a condition where another transmission that takes place preventing a device from transmitting its own data. Note: Ho teaches NSTR STA, e.g. abstract)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features as taught by Ko in Ho to provide “a technology capable of efficiently using bandwidths”.



Regarding claim 11, Ho in view of Ko teaches claim 10 and further teaches  wherein the transmitting of the control response frame under the blindness condition with the at least one other restriction comprises: performing an energy detection (ED)-based clear channel assessment (CCA) with a ED threshold designated for the blindness condition during a short interframe space (SIFS) interval between the control frame and the control response frame; and transmitting the control response frame on a link responsive to a result of the ED-based CCA with the designated ED threshold indicating a channel on the link being idle ([0066] - the process 500 includes decreasing an ED threshold level on a second link from a first ED threshold level to a second ED threshold level after transmitting the data on the first link. For example, in an aspect, the STA 200, the processor 202 or the memory 208, the modem 204, or the radio 206 may be configured to decrease an ED threshold level on a second link from a first ED threshold level to a second ED threshold level after transmitting the data on the first link, as described with reference to FIGS. 1-4B. In another example, the STA 304 may, via application processor 335, decrease the ED threshold level after transmitting data on the first link using antennas 325. [0067] - At block 526, the process 500 includes triggering a CCA countdown timer associated with the second link. For example, in an aspect, the STA 200, the processor 202 or the memory 208, the modem 204, or the radio 206 may be configured to trigger a CCA countdown timer associated with the second link, as described with reference to FIGS. 1-4B. In another example, the STA 304 may, via application processor 335, initiate the CCA countdown timer associated with the second link. Ho teaches CCA process including CCA countdown and ED threshold. The examiner submits that Clear Channel Assessment (CCA) process is well known in the art for detecting energy level of a channel to be below the threshold before a transmission to reduce chances of collision.)
Regarding claim 12, Ho in view of Ko teaches claim 11 and further teaches wherein the designated ED threshold is in a range of −82 dBm to −62 dBm or at a fixed value within the range under the blindness condition ([0047]).
Regarding claim 13, Ho teaches a method, comprising: 
{receiving a control frame from an access point (AP) by a station (STA) affiliated with a multi-link device (MLD) that belongs to a non-simultaneous-transmission-and-reception (NSTR) link pair; determining whether the STA is in a blindness condition; and }responsive to determining that the STA is in the blindness condition ([0065] - the STA 200, the processor 202 or the memory 208, the modem 204, or the radio 206 may be configured to transmit data on a first link of a STR STA configured to communicate using multiple links... [0023] - due to self-interference of a transmission from the STA on the first link... In this case, the non-STR STA may be “deaf” on the second link during the period of transmission on the first link as), 
transmitting a control response frame under the blindness condition with at least one restriction  ([0066] - the process 500 includes decreasing an ED threshold level on a second link from a first ED threshold level to a second ED threshold level after transmitting the data on the first link. [0067] - the STA 200, the processor 202 or the memory 208, the modem 204, or the radio 206 may be configured to trigger a CCA countdown timer associated with the second link. [0068] - the STA 200, the processor 202 or the memory 208, the modem 204, or the radio 206 may be configured to transmit data on the second link).
Ho fail to teach receiving a control frame from an access point (AP) by a station (STA) affiliated with a multi-link device (MLD) that belongs to a non-simultaneous-transmission-and-reception (NSTR) link pair; determining whether the STA is in a blindness condition
Ko teaches receiving a control frame from an access point (AP) by a station (STA) affiliated with a multi-link device (MLD) that belongs to a non-simultaneous-transmission-and-reception (NSTR) link pair; determining whether the STA is in a blindness condition ([0112] -  communication terminal may receive the trigger frame … the wireless communication terminal may determine whether the selected RU is idle, and may transmit a pending frame for a base wireless communication terminal to the base wireless communication terminal through the selected RU when the selected RU is idle.… When it is determined that the RU selected by the wireless communication terminal is busy, the wireless communication terminal may maintain the OBO counter as 0 without transmitting a pending frame to the base wireless communication. “Blindness condition” is interpreted as a condition where another transmission that takes place preventing a device from transmitting its own data. Note: Ho teaches NSTR STA, e.g. abstract)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features as taught by Ko in Ho to provide “a technology capable of efficiently using bandwidths”.
Regarding claim 14, Ho in view of Ko teaches claim 10 and further teaches wherein the transmitting of the control response frame under the blindness condition with the at least one restriction comprises: performing an energy detection (ED)-based clear channel assessment (CCA) with a designated ED threshold during a short interframe space (SIFS) interval between the control frame and the control response frame; and transmitting the control response frame on a link responsive to a result of the ED-based CCA with the designated ED threshold indicating a channel on the link being idle ([0066] - the process 500 includes decreasing an ED threshold level on a second link from a first ED threshold level to a second ED threshold level after transmitting the data on the first link. For example, in an aspect, the STA 200, the processor 202 or the memory 208, the modem 204, or the radio 206 may be configured to decrease an ED threshold level on a second link from a first ED threshold level to a second ED threshold level after transmitting the data on the first link, as described with reference to FIGS. 1-4B. In another example, the STA 304 may, via application processor 335, decrease the ED threshold level after transmitting data on the first link using antennas 325. [0067] - At block 526, the process 500 includes triggering a CCA countdown timer associated with the second link. For example, in an aspect, the STA 200, the processor 202 or the memory 208, the modem 204, or the radio 206 may be configured to trigger a CCA countdown timer associated with the second link, as described with reference to FIGS. 1-4B. In another example, the STA 304 may, via application processor 335, initiate the CCA countdown timer associated with the second link. Ho teaches CCA process including CCA countdown and ED threshold. The examiner submits that Clear Channel Assessment (CCA) process is well known in the art for detecting energy level of a channel to be below the threshold before a transmission to reduce chances of collision.)
Regarding claim 15, Ho in view of Ko teaches claim 14 and further teaches wherein the designated ED threshold is in a range of −82 dBm to −62 dBm or at a fixed value within the range under the blindness condition ([0047]).
Regarding claim 16, Ho teaches an apparatus (FIG. 3B) implementable in a multi-link device (MLD) with a non-simultaneous-transmission-and-reception (NSTR) link pair (abstract), comprising: a transceiver configured to communicate wirelessly; and a processor coupled to the transceiver (FIG. 3B) and configured to perform operations comprising: {receiving, via the transceiver, a trigger frame from an access point (AP); determining whether a station (STA) associated with the MLD that belongs to the NSTR link pair is in a blindness condition on a link}; and responsive to determining that the STA is in the blindness condition ([0065] - the STA 200, the processor 202 or the memory 208, the modem 204, or the radio 206 may be configured to transmit data on a first link of a STR STA configured to communicate using multiple links... [0023] - due to self-interference of a transmission from the STA on the first link... In this case, the non-STR STA may be “deaf” on the second link during the period of transmission on the first link as), transmitting, via the transceiver, a trigger-based (TB) physical-layer protocol data unit (PPDU) under the blindness condition on the link with at least one restriction (([0066] - the process 500 includes decreasing an ED threshold level on a second link from a first ED threshold level to a second ED threshold level after transmitting the data on the first link. [0067] - the STA 200, the processor 202 or the memory 208, the modem 204, or the radio 206 may be configured to trigger a CCA countdown timer associated with the second link. [0068] - the STA 200, the processor 202 or the memory 208, the modem 204, or the radio 206 may be configured to transmit data on the second link).
Regarding claim 17, Ho in view of Ko teaches claim 10 and further teaches  wherein, in transmitting the TB PPDU under the blindness condition with the at least one restriction, the processor is configured to perform operations comprising: performing an energy detection (ED)-based clear channel assessment (CCA) with a ED threshold designated for the blindness condition during a short interframe space (SIFS) interval between the trigger frame and the TB PPDU; and transmitting the TB PPDU on a link responsive to a result of the ED-based CCA with the designated ED threshold indicating a channel on the link being idle ([0066] - the process 500 includes decreasing an ED threshold level on a second link from a first ED threshold level to a second ED threshold level after transmitting the data on the first link. For example, in an aspect, the STA 200, the processor 202 or the memory 208, the modem 204, or the radio 206 may be configured to decrease an ED threshold level on a second link from a first ED threshold level to a second ED threshold level after transmitting the data on the first link, as described with reference to FIGS. 1-4B. In another example, the STA 304 may, via application processor 335, decrease the ED threshold level after transmitting data on the first link using antennas 325. [0067] - At block 526, the process 500 includes triggering a CCA countdown timer associated with the second link. For example, in an aspect, the STA 200, the processor 202 or the memory 208, the modem 204, or the radio 206 may be configured to trigger a CCA countdown timer associated with the second link, as described with reference to FIGS. 1-4B. In another example, the STA 304 may, via application processor 335, initiate the CCA countdown timer associated with the second link. Ho teaches CCA process including CCA countdown and ED threshold. The examiner submits that Clear Channel Assessment (CCA) process is well known in the art for detecting energy level of a channel to be below the threshold before a transmission to reduce chances of collision.)
Regarding claim 18, Ho in view of Ko teaches claim 17 and further teaches wherein the designated ED threshold is in a range of −82 dBm to −62 dBm or at a fixed value within the range under the blindness condition ([0047]).
Regarding claim 20, Ho in view of Ko teaches claim 16 and further teaches  wherein, in determining whether the STA is in the blindness condition on the link, the processor is configured to determine the STA affiliated with the MLD that belongs to a NSTR link pair is in the blindness condition, wherein the STA has lost medium synchronization when another STA, which is affiliated with the same MLD and belongs to the NSTR link pair, transmits a PPDU ([0023] - self-interference of a transmission from the STA on the first link, the non-STR STA may not be able to initiate or continue the countdown on the second link either, which may be referred to as a clear channel assessment (CCA) blocked state. In this case, the non-STR STA may be “deaf” on the second link during the period of transmission on the first link as the non-STR STA may be unable to perform communications including the countdown for transmissions), and wherein, after an end of transmission of the PPDU, the STA starts a medium synchronization delay timer and is in the blindness condition until the medium synchronization delay timer is zero by either counting down to zero or resetting to zero when obtaining a valid transmission opportunity (TXOP) duration information to update a network allocation vector (NAV) from a received PPDU, whichever happens first ([0023] - The non-STR STA also may miss any preamble or the whole frame of another transmission on the second link, in which case the non-STR STA may not have been able to set its network allocation vector (NAV) properly. As such, when the transmission is finished on the first link, it may be desirable to configure non-STR STA operations on the second link after the “deaf” period so that it can be synchronized again to the second link in terms of the proper NAV settings on the second link. [0024] - the described techniques can be used to start a medium synchronization delay timer on a second link of the non-STR STA after transmission on a first link has completed).

Claims 4, 5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ho in view of Ko and further in view of Ryoo et al (US 2014/0329551, hereinafter Ryoo)
Regarding claim 4, Ho in view of Ko teaches claim 2 but fails to teach wherein the transmitting of the TB PPDU with the at least one restriction comprises transmitting the TB PPDU with an uplink (UL) power headroom (UPH) corresponding to an assigned modulation coding scheme (MCS) being reduced.
However, Ryoo teaches wherein the transmitting of the TB PPDU with the at least one restriction comprises transmitting the TB PPDU with an uplink (UL) power headroom (UPH) corresponding to an assigned modulation coding scheme (MCS) being reduced ([0075] - in the case where q UE uses transmission power of 70 mW by uplink scheduling of a BS among a power headroom of 200 mW while the power headroom of the UE is 200 mW, the power headroom amount reduces by 70 mW and becomes 130 mW. At this point, when a threshold for a power headroom change is 20 mW, since the power headroom change amount of 70 mW is greater than the threshold of 20 mW, the UE may trigger a power headroom report. [0078] - BS 304 may estimate uplink maximum transmission power supportable by the UE based on power headroom information of the UE 300, and perform uplink scheduling such as a Transmit Power Control (TPC), a Modulation and Coding Scheme (MCS) level, a bandwidth, etc. within a range that does not depart from the estimated uplink maximum transmission power.)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features as taught by Ryoo in Ho so that uplink transmission power of the UE may be efficiently distributed.
Regarding claim 5, Ho in view of Ko and Ryoo teaches claim 2 but fails to teach
wherein the UPH corresponding to the assigned MCS comprises a difference between a maximum UL transmit power of the TB PPDU corresponding to the assigned MCS and a current UL transmit power of the TB PPDU for the assigned MCS, wherein the maximum UL transmit power is determined based on at least one of one or more hardware capabilities, one or more regulatory requirements, one or more local maximum transmit power levels, one or more in-device coexistence (IDC) requirements, and a power reduction requirement under a blindness condition, and wherein the current UL transmit power is determined based on at least one of power control, the one or more hardware capabilities, an expected receive signal power for the assigned MCS, and the power reduction requirement under a blindness condition.
However, Ryoo teaches wherein the UPH corresponding to the assigned MCS comprises a difference between a maximum UL transmit power of the TB PPDU corresponding to the assigned MCS and a current UL transmit power of the TB PPDU for the assigned MCS ([0061] - a power headroom may mean a power headroom amount. A power headroom P.sub.PH may be defined as a difference value between maximum transmission power Pmax set in advance to the UE 120 and power Pestimated estimated for uplink transmission), wherein the maximum UL transmit power is determined based on at least one of one or more hardware capabilities, one or more regulatory requirements, one or more local maximum transmit power levels, one or more in-device coexistence (IDC) requirements, and a power reduction requirement under a blindness condition ([0056] -  maximum transmission power of an MS that uses a wireless communication technology is limited. The maximum use power of the MS that uses the wireless communication technology is limited by a government regulation, etc., and a maximum use power value may be differently set depending on regulations of each country), and wherein the current UL transmit power is determined based on at least one of power control, the one or more hardware capabilities, an expected receive signal power for the assigned MCS, and the power reduction requirement under a blindness condition (in the case where q UE uses transmission power of 70 mW by uplink scheduling of a BS – [0075])
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features as taught by Ryoo in Ho so that uplink transmission power of the UE may be efficiently distributed.
Regarding claim 19, Ho in view of Ko teaches claim 2 but fails to teach wherein, in transmitting the TB PPDU with the at least one restriction, the processor is configured to transmit the TB PPDU with an uplink (UL) power headroom (UPH) corresponding to an assigned modulation coding scheme (MCS) being reduced.
However, Ryoo teaches wherein the transmitting of the TB PPDU with the at least one restriction comprises transmitting the TB PPDU with an uplink (UL) power headroom (UPH) corresponding to an assigned modulation coding scheme (MCS) being reduced ([0075] - in the case where q UE uses transmission power of 70 mW by uplink scheduling of a BS among a power headroom of 200 mW while the power headroom of the UE is 200 mW, the power headroom amount reduces by 70 mW and becomes 130 mW. At this point, when a threshold for a power headroom change is 20 mW, since the power headroom change amount of 70 mW is greater than the threshold of 20 mW, the UE may trigger a power headroom report. [0078] - BS 304 may estimate uplink maximum transmission power supportable by the UE based on power headroom information of the UE 300, and perform uplink scheduling such as a Transmit Power Control (TPC), a Modulation and Coding Scheme (MCS) level, a bandwidth, etc. within a range that does not depart from the estimated uplink maximum transmission power.)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features as taught by Ryoo in Ho so that uplink transmission power of the UE may be efficiently distributed.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ho in view of Ko and further in view of Alpert et al. (US 2019/0356410, hereinafter Alpert.)
Regarding claim 6, Ho in view of Ko and Ryoo teaches claim 2 but fails to teach wherein the transmitting of the TB PPDU with the at least one restriction comprises transmitting the TB PPDU at a minimum power corresponding to an assigned modulation coding scheme (MCS).
Alpert teaches wherein the transmitting of the TB PPDU with the at least one restriction comprises transmitting the TB PPDU at a minimum power corresponding to an assigned modulation coding scheme (MCS) ([0115]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features as taught by Alpert in Ho to allow an AP to schedule the uplink more efficiently.
Regarding claim 7, Ho in view of Ko and Ryoo teaches claim 1 but fails to teach wherein the transmitting of the TB PPDU comprises transmitting the TB PPDU with a Minimum Transmit Power flag indicated in an uplink (UL) power headroom (UPH) Control subfield carried in the TB PPDU to assist the AP in modulation coding scheme (MCS) selection for a subsequent TB PPDU.
Alpert teaches wherein the transmitting of the TB PPDU comprises transmitting the TB PPDU with a Minimum Transmit Power flag indicated in an uplink (UL) power headroom (UPH) Control subfield carried in the TB PPDU to assist the AP in modulation coding scheme (MCS) selection for a subsequent TB PPDU ([0115]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features as taught by Alpert in Ho to allow an AP to schedule the uplink more efficiently.
Regarding claim 8, Ho in view of Ko and Ryoo teaches claim 1 but fails to teach wherein the transmitting of the TB PPDU comprises transmitting the TB PPDU with a value of an uplink (UL) power headroom (UPH) indicated in an UPH Control subfield carried in the TB PPDU to assist the AP in modulation coding scheme (MCS) selection for a subsequent TB PPDU.
Alpert teaches wherein the transmitting of the TB PPDU comprises transmitting the TB PPDU with a value of an uplink (UL) power headroom (UPH) indicated in an UPH Control subfield carried in the TB PPDU to assist the AP in modulation coding scheme (MCS) selection for a subsequent TB PPDU ([0115]. [0031] - the AP may schedule the uplink more efficiently e.g. via user grouping and MCS selection.).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features as taught by Alpert in Ho to allow an AP to schedule the uplink more efficiently.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC THAI NGOC VU whose telephone number is (571)270-5901. The examiner can normally be reached M-F, 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUOC THAI N VU/Primary Examiner, Art Unit 2642